DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
1. Claims 1, 15 and 16 have been amended.
2. In view of Applicant’s arguments and amendments, the 35 103 rejection has been amended to incorporate the teachings of Wang et al. 
3. Claims 1-11 and 16-18 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 6-8, 10, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein et al. (US 2012/0207744 A1, published 8/16/2012) in view of D’Amour et al. (US 2012/0021511 A1, published 1/26/2012) and Wang et al. (2015, Current Gene Therapy, Vol. 15, pgs. 1-8).
Regarding claims 1, 15 and 16, Mendlein et al. teach a method of differentiating iPS cells (pg. 15 parag. 0292) with transfected mRNA (pg. 1 parags. 0009, 0012-0013, pg. 4 parag. 0043 (in particular) and pg. 80 parag. 1017). 
Mendlein continues to teach that “The key to generating pancreatic lineage cells from human pluripotent stem cells relies on recapitulating the critical signals that regulate endocrine pancreas development in the embryo.” (pg. 23 parag. 0364 last sentence, see also parag. 0363-0367 for background).
Regarding the critical signals for pancreatic endocrine cell development, Mendlein teaches:
Regarding step (c) of claims 1, 15, 16 and claims 2-4, Mendlein teaches FoxA2 and Sox17 expression lead to the induction of endoderm cells (pg. 23 parag. 0366).
Regarding step (d) of claims 1, 15, 16 and claim 6, Mendlein teaches that Pdx1 expression induces the formation of pancreatic progenitor cells (pg. 23 parag. 0366).
Regarding step (e) of claims 1, 15, 16 and claim 7, Mendlein teaches that NKX2.2 and NGN3 induces the formation of pancreatic endocrine progenitors (pg. 23 parag. 0366).
Regarding step (f) of claims 1, 15, 16 and claims 8 and 17, Mendlein teaches that: 
“Pancreatic cell development is dependent, in part, on the combined activity of Nkx2.2, NkX6. 1, Pax4, Pax6, and MafA.” (pg. 23 parag. 0365 last sentence), and

Additionally, Mendlein teaches that cells can be isolated based upon cell surface receptor expression (pg. 30 parag. 0357).
Further, an additional step of transfecting mRNA’s is required to obtain mature β cells, and thus the ordinary would find it obvious to transfect mRNA’s such as Nkx6.1 and Mafa to obtain mature β cells.
	Regarding claims 10, 11 and 18, Mendlein teaches that cells produced by their methods can be used for treatment in patients (pg. 4 parag. 0042).
	
	Mendlein does not teach:
(i) the formation of mesendoderm cells from pluripotent stem cells.

Regarding differentiating pluripotent stem cells into mesendoderm cells, D’Amour et al. teach a method of differentiating human ES cells into mesendoderm cells (Examples 4 and 5, pg. 37) and the differentiation of mesendoderm cells into endoderm cells (Examples 6 and 7, pg. 38).

Additionally, Wang et al. teach using PDX1 mRNA (claims 6 and 7) to induce the differentiation of hESCs into insulin producing cells (see Abstract). 
Specifically, Wang teaches:
“In vitro-synthesized mRNA has been used to generate induced pluripotent stem cells (iPSCs) [12]. PDX1 is a well-known master gene in pancreatic development and crucial for early pancreatic differentiation and β-cell fate determination. We have successfully differentiated 
Importantly, Wang teaches “In vitro-synthesized pancreatic-duodenal homeobox 1 (PDX1) mRNA was used to induce the differentiation of hESCs into insulin-producing cells.” (Abstract lines 8-9) and detailed in their methods on pg. 2 col. 1 last parag. bridge col. 2 parag. 1.
Wang concludes by teaching:
“In vitro-synthesized mRNA is useful for highly efficient gene manipulation of hESCs and has great potential for therapeutic applications.” (pg. 7 col. 1 parag. 3 lines 1-3) and
“Electroporation of mRNA is useful for efficient genetic manipulation of hESC, and transfection of in vitro-synthesized PDX1 mRNA can significantly improve the expression of genes related to β-cell function during the differentiation of hESCs into IPCs. The use of in vitro-synthesized mRNA provides for the possibility of the controlled and temporary delivery of desired transcripts to induce protein expression.” (pg. 7 col. 1 parag. 4 lines 2-9).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Mendlein regarding a method of differentiating iPS cells in insulin-secreting β cells with the teachings of D’Amour regarding a method of differentiating human ES 
One of ordinary skill in the art would have been motivated to make such a combination since D’Amour teaches that mesendoderm cells differentiate into endoderm cells and that human ES cells (a pluripotent stem cell) differentiate into mesendoderm cells. Further motivation is provided by Wang who teaches that in vitro-synthesized mRNA is useful for highly efficient gene manipulation of hESCs and that transfection of in vitro-synthesized PDX1 mRNA can significantly improve the expression of genes related to β-cell function during the differentiation of hESCs into insulin producing cells.
There would have been a reasonable expectation of success that the iPS cells of Mendlein could differentiate into mesendoderm cells since both iPS cells and human ES cells are equivalent stem cells with respect to pluripotency and iPS cell have the same potential to differentiate into a germ layer such as the mesendoderm as demonstrated by the human ES cells of D’Amour. Further, there would have been a reasonable expectation of success that factors such as FoxA2, Sox17 and PDX1 could differentiate pluripotent stem cells towards pancreatic endocrine cells, since Wang demonstrates the successful differentiation of hESCs into insulin producing cells using PDX1 mRNA transfection of hESCs.
Thus the cited art provide the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that in response to the prior office action, the Applicant pointed out that Mendlein et al. only mentions mRNA in a long laundry list of molecule types 
Further, contrary to the Examiner’s argument, differentiation of stem cells is not accomplished simply by contacting a cell with any agent that is observed to be induced within a cell at any particular stage of differentiation. (Office Action, p. 7). To the contrary, the Examiner’s reference to Mendlein et al. and Mendlein’s citation to D’Amour, 2006 pointed out by the Examiner (Office Action, p. 8) shows there would have been no motivation to make the claimed invention nor would there have been an expectation of success. The citation relied upon by Mendlein et al. (i.e. D’Amour et al., 2006, Exhibit A) states pancreatic development in vitro from human embryonic stem (hES) cells is challenging and unpredictable and further, 
Further, the portion of Mendlein et al. relied upon by the Examiner recounts procedures employed by D’Amour, 2006, which bear no resemblance to the claimed invention. For example, while the claimed invention is drawn to transfection with a combination of mRNAs, in D’Amour 2006, in stage 1, hES cells are transitioned through mesendoderm to DE using high concentrations of activin A (100 ng/ml) in the context of low FBS supplementation, adjusting the activin A treatment period to 3 d and adding Wnt3a during the first day of activin exposure. Moreover, D’Amour, 2006 states “initial specification of hES cells to DE is critical for efficient production of pancreatic hormone-expressing cells. If the activin A dose was lowered, thereby altering the quantity and anterior pattern of the DE produced, differentiation to endoderm intermediates and endocrine cells was considerably reduced. (D’Amour, 2006, p. 1393, right column).
With regard to parag. 00366 of Mendlein et al., according to the Examiner, “this teaching of Mendlein is not merely noting which markers are expressed at each cell stage, but rather what cell factors must be induced to obtain pancreatic endocrine cells from pluripotent stem cells.” In fact this recounting of D’Amour, 2006 refers to observing a selection of markers of differentiation.
Thus, with regard to differentiation of stem cells into pancreatic endocrine cells or any intermediate thereof, Mendlein et al. describes and D’Amour et al. uses Activin A to effect differentiation. As to markers that might be induced in a cell at different stages of differentiation when exogenously treated with Activin A, they are not the factors described by 
Mendlein et al and D’Amour et al. fail to teach, disclose, or suggest contacting any cell with mRNA to induce differentiation into pancreatic endocrine cells, and fail to teach, disclose, or suggest any of the mRNAs recited in the instant claims as agents for differentiating stem cells into pancreatic endocrine cells. With respect to claim 5, Tsankov also fails to teach, disclose, or suggest contacting any cell with mRNA to induce differentiation, thus does not remedy any of the deficiencies of Mendlein and D’Amour. As to the factors that the Examiner asserts “are known regulators of early endodermal fate,” Tsankov states that the factors are expressed in more than one lineage and show differentiation is also dependent on a corresponding loss of DNA methylation at their targets in multiple cell types (p. 349, Discussion). Summing up all of the work described, which relates more generally to transcription factor binding dynamics during human ES cell differentiation, Tsankov states, “[t]he dual use of GATA4 and OTX2 highlights the modularity in transcriptional networks in development and the complex interaction of downstream signaling effectors, TFs and chromatin in the three germ layers.”
It is respectfully asserted the Examiner has not made out a prima facie case of obviousness. All the claim limitations must be considered when assessing patentability. The instant claims recite directing differentiating stem cells into pancreatic endocrine cells 
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above, the 103 of record has been amended to incorporate the teachings of Wang. At the time of filing Wang provides distinct motivation and success that pancreatic lineage mRNA’s such as PDX1 can be successfully used to direct the differentiation of hESCs towards insulin producing pancreatic cells. Thus, the ordinary artisan is provided distinct motivation to use mRNAs involved in pancreatic differentiation given their clear benefits taught by Wang. While Mendlein teaches that FoxA2, Sox17 and PDX1 mRNAs (among others) can be used for stem cell differentiation towards pancreatic endocrine cells as claimed, Wang demonstrates the success of using PDX1 mRNA and thus the ordinary artisan is motivated to combine Wang with the teachings of Mendlein and D’Amour to use a combination of pancreatic-involved mRNAs such as FoxA2, Sox17 and PDX1 to differentiation pluripotent stem cells towards pancreatic endocrine cells.
The addition of the teachings of Wang to the 103 of record, addresses the arguments raised by Applicant in their response since Wang:
(i) contacts pluripotent stem cells with an mRNA (PDX1),
(ii) directs the differentiation of the pluripotent stem cells towards pancreatic endocrine cells, and
(iii) obtains pancreatic endocrine cells as claimed.
Thus, again, the ordinary artisan is provided with the motivation and a reasonable expectation of success to practice the claimed invention in view of the teachings of Mendlein, D’Amour and Wang.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein et al. (US 2012/0207744 A1, published 8/16/2012) in view of D’Amour et al. (US 2012/0021511 A1, published 1/26/2012) and Wang et al. (2015, Current Gene Therapy, Vol. 15, pgs. 1-8) as applied to claims 1-4, 6-8, 10, 11 and 15-18 above, and further in view of Tsankov et al. (2/2015, Nature, Vol. 518, pgs. 344-349).
The teachings of Mendlein, D’Amour and Wang are relied upon above in teaching a method of differentiating iPS cells in insulin-secreting β cells. 
Mendlein, D’Amour and Wang teach not teach:


	Regarding the combination in claim 5, Tsankov et al. teach that FoxA2, Sox17, GATA4 and GATA6 are known regulators of early endodermal fate (pg. 346 col. 2 parag. 2 bridge pg. 347 col. 1 parag. 1).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Mendlein, D’Amour and Wang regarding a method of differentiating iPS cells in insulin-secreting β cells with the teachings of Tsankov regarding that the combination of FoxA2, Sox17, GATA4 and GATA6 are regulators of endoderm formation to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since while Mendlein teaches that FoxA2 and Sox17 are involved in endoderm fate, the addition of GATA4 and GATA6 as taught by Tsankov, would provide the combined factors to specify the differentiation of mesendoderm cells into endoderm cells since Tsankov teaches that all four factors, FoxA2, Sox17, GATA4 and GATA6, are known regulators of early endodermal fate
There would have been a reasonable expectation of success that the mesendoderm cells of Mendlein, D’Amour and Wang could differentiate into endoderm cells through the combined expression of FoxA2, Sox17, GATA4 and GATA6, since Tsankov teaches that all four factors known regulators of early endodermal fate.
Thus the cited art provide the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments

Examiner’s Response
The Examiner relies upon his response above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/DAVID A MONTANARI/Examiner, Art Unit 1632